******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
CARLOS RIVEIRO v. FRESH START BAKERIES ET AL.
                   (AC 36836)
                 Lavine, Sheldon and Keller, Js.
        Argued May 13—officially released August 11, 2015

(Appeal from Worker’s Compensation Review Board.)
  John J. Morgan, for the appellant (plaintiff).
Anne Kelly Zovas, for the appellees (defendants).
                          Opinion

   LAVINE, J. The plaintiff, Carlos Riveiro, appeals from
the decision of the Workers’ Compensation Review
Board (board) affirming the Workers’ Compensation
Commissioner’s (commissioner) decisions denying his
motion for judgment and the commissioner’s findings
and denial of his claim for benefits in favor of his
employer, the defendant Fresh Start Bakeries
(employer).1 The plaintiff claims that the commissioner
should not have allowed the defendants to challenge
whether his claimed injury arose out of and occurred
in the scope of the plaintiff’s employment because they
did not provide sufficient notice in their form 432 pursu-
ant to General Statutes § 31-294c (b). The plaintiff also
claims that the commissioner unreasonably denied his
claim for benefits, specifically claiming that the com-
missioner improperly failed to credit the medical evi-
dence that relied on the plaintiff’s account of how the
claimed injury occurred. We affirm the decision of
the board.
   The following facts, as found by the commissioner,
and procedural history are relevant to this appeal. On
July 12, 2010, the plaintiff began working for the
employer as a sanitation worker. One of the plaintiff’s
duties was to move large wheeled containers loaded
with contaminated dough onto a computerized scale for
weighing, and then dispose of the dough. The containers
each weighed approximately 100 pounds when empty
and several hundred pounds when full. On March 9,
2011, the plaintiff claims that he and his coworkers,
Herminio Veloz and Naisha Patel, were moving a con-
tainer loaded with 1000 pounds of dough. The plaintiff
claims that Patel then left him and Veloz to finish dispos-
ing of the dough. The plaintiff also claims that the wheel
on the container broke while they were moving it, caus-
ing the container to roll back on his leg. The plaintiff
claims that he felt his lower back crack. Patel then
came back and finished disposing of the dough with
Veloz. After the plaintiff underwent medical examina-
tions, physicians recommended that he undergo lumbar
fusion surgery.
  The plaintiff claims that on the date of the injury, he
mentioned it to Patel, who told him to report it to one
of his supervisors. The plaintiff claims that he reported
his injury to the lead sanitation worker, Delma Ortiz.
Ortiz testified at the hearing before the commissioner
that she did not work on March 9, 2011, as it was a
Wednesday, her usual day off. Moreover, Ortiz had
heard the plaintiff complain of back problems prior to
March, 2011, but she did not find out about the plaintiff’s
claim that he was injured at work on March 9, 2011,
until the plaintiff reported it to the employer’s office
of human resources on March 22, 2011. On that date,
he initially told the human resources manager, Kim
Green, that he was requesting leave under the Family
Medical Leave Act3 to undergo back surgery. When
Green informed him that he was not eligible for leave,
the plaintiff then claimed that he wanted to report a
work injury that occurred on March 1, 2011. Green told
him that he did not work that day, and the plaintiff then
claimed that he was injured on March 9, 2011. The
plaintiff went to two different physicians for examina-
tion on March 22, 2011. One of the physicians took a
history from the plaintiff that stated that the plaintiff
was injured on March 1, 2011.
   The employer required employees to make daily
reports for the sanitation department in which employ-
ees were supposed to report any equipment that broke
and any injuries that occurred on a particular day,
accompanied by an accident report. The plaintiff signed
the March 9, 2011 report, but made no note of his alleged
injury or the broken container. The commissioner also
found that although the plaintiff claimed that the con-
tainer that injured him weighed 1000 pounds, the March
9, 2011 daily report did not list a container weighing
more than 858 pounds.
   On April 1, 2011, the plaintiff completed his form
30C4 providing notice of a claim for compensation and
the commissioner received it on April 4, 2011. The
defendants timely filed their form 43 to contest the
plaintiff’s claim, stating therein that ‘‘[Defendants] con-
tend that there is a lack of medical evidence supporting
causal connection of the low back injury to the claim-
ant’s employment. [Defendants] contend that there is
lack of medical documentation supporting current and
ongoing disability as required by Connecticut General
Statutes [§] 31-294.5 [Defendants] therefore deny liabil-
ity for medical bills, disabilities, etc. in connection with
said claim/injury.’’
   A formal hearing before the commissioner com-
menced on November 1, 2011, and the record was
closed at a hearing session on November 13, 2012. The
relevant issue before the commissioner for purposes
of this appeal was whether the plaintiff suffered a com-
pensable injury to his back on March 9, 2011, while
working for the employer. At the hearing on November
1, 2011, the plaintiff made an oral motion for judgment
in his favor, asserting that the defendants were limited
to the defenses as listed in the form 43. The plaintiff
argued that the defendants were allowed to contest
only the sufficiency of the medical evidence and not
the underlying issue of whether the injury arose out of
and occurred in the course of the plaintiff’s employ-
ment. On November 7, 2011, the commissioner issued a
written decision denying the motion. The commissioner
stated that ‘‘[t]he [defendants’] form 43 is sufficient to
deny this claim. Investigation into the cause of the injury
which may contradict the history given to medical pro-
viders is part and parcel of challenging the medical
evidence.’’
   Thereafter, the commissioner denied the plaintiff’s
claim for benefits, finding that his testimony was unreli-
able and the description of how his injury happened
was not corroborated by any of the witnesses who
testified. She noted that neither party asked or subpoe-
naed Patel, the person whom the plaintiff supposedly
first told about his injury, to testify at the hearing. Fur-
thermore, she doubted the plaintiff’s story, noting his
testimony that even though the container was so heavy
that the wheel broke, Veloz and Patel were still able
to finish disposing of the dough without incident. The
commissioner found that the witnesses other than the
plaintiff were credible. She further stated that she did
not credit the portion of the medical evidence support-
ing the causation of the injury, because, although the
physicians providing the evidence were credible, their
conclusions about the cause of the injury were based
solely on the plaintiff’s unreliable narrative.
   The plaintiff did not file a motion to correct the com-
missioner’s factual findings, pursuant to Section 31-301-
4 of the Regulations of Connecticut State Agencies,6
but appealed to the board, claiming that because the
defendants’ disclaimer focused on medical evidence,
the commissioner erred in not crediting the medical
evidence supporting compensability. The plaintiff also
argued that the defendants were limited to the specific
grounds stated in their disclaimer. Essentially, the plain-
tiff asserted the same argument that he had made before
the commissioner. The board interpreted the argument
as a claim by the plaintiff that the ‘‘disclaimer amounted
to a concession that the [plaintiff] sustained an injury
in the course of his employment on March 9, 2011 as
[the defendants were] only contesting the lack of con-
temporaneous supporting documentation.’’
   The board disagreed with the plaintiff’s argument,
finding that the disclaimer sufficiently put him on notice
that the defendants were contesting that his injury arose
out of and in the course of his employment. The board
concluded that the defendants’ disclaimer challenged
one of the essential elements of the plaintiff’s prima
facie case. The board affirmed the commissioner’s rul-
ing, emphasizing that on appeal it gives great deference
to the trial commissioner’s determinations of a wit-
ness’s credibility. The board also emphasized that when
a commissioner finds a claimant’s narrative unreliable,
a commissioner is entitled to discredit medical evidence
dependent on that narrative. See Abbotts v. Pace Motor
Lines, Inc., No. 4974, CRB 4-05-7 (July 28, 2006), aff’d,
106 Conn. App. 436, 942 A.2d 505, cert. denied, 287
Conn. 910, 950 A.2d 1284 (2008). The board found that
the commissioner in the present case reached a reason-
able conclusion that the plaintiff failed to prove that
his injuries were the result of an accident arising out
of and occurring in the course of his employment. This
appeal followed. Additional facts will be set forth as
necessary.
   On appeal, the plaintiff claims that the board improp-
erly affirmed the commissioner’s dismissal of his claim.
Specifically, the plaintiff claims that the defendants’
form 43 disclaimer was insufficient under § 31-294c (b)7
to allow them to contest causation because the form
43 specifically stated that they were challenging the
sufficiency of the medical evidence. The plaintiff essen-
tially argues that using the term ‘‘medical evidence’’
was a concession by the defendants that a compensable
injury occurred, thus precluding them from challenging
that the injury arose out of and occurred in the course
of the plaintiff’s employment. The plaintiff further
claims that because the defendants challenged the claim
based on ‘‘lack of medical evidence,’’ and all of the
physicians agreed that the plaintiff had suffered an
injury, it was unreasonable for the board to affirm the
commissioner’s denial of the plaintiff’s claim. We
disagree.
   Before addressing the plaintiff’s specific claims, we
set forth the applicable standard of review. ‘‘A party
aggrieved by a commissioner’s decision to grant or deny
an award may appeal to the board . . . . The board is
obliged to hear the appeal on the record and not retry
the facts. . . . [T]he power and duty of determining
the facts rests on the commissioner, the trier of facts.
. . . The conclusions drawn by him from the facts
found must stand unless they result from an incorrect
application of the law to the subordinate facts or from
an inference illegally or unreasonably drawn from them.
. . . Our scope of review of the actions of the board
is similarly limited. . . . The role of this court is to
determine whether the . . . [board’s] decision results
from an incorrect application of the law to the subordi-
nate facts or from an inference illegally or unreasonably
drawn from them.’’ (Internal quotation marks omitted.)
Kinsey v. World Pac, 152 Conn. App. 116, 121–22, 98
A.3d 66 (2014). ‘‘Although [this] court may not supplant
its own conclusions for those of the board, the court
retains the ultimate obligation to determine whether
the administrative action was unreasonable, arbitrary,
illegal, or an abuse of discretion.’’ (Internal quotation
marks omitted.) Previti v. Monro Muffler Brake, Inc.,
154 Conn. App. 679, 683, 108 A.3d 1148 (2015).
   Our review is constrained by the procedural posture
of this case. A party wishing to challenge the factual
findings of the commissioner must file a motion to
correct pursuant to Section 31-301-4 of the Regulations
of the Connecticut State Agencies. ‘‘Because the [plain-
tiff] did not file a motion to correct the factual findings
of the commissioner, he is unable to challenge those
findings now. . . . We therefore are limited to
determining whether the board’s conclusions on the
basis of those facts result[ed] from an incorrect applica-
tion of the law to the subordinate facts or from an
inference illegally or unreasonably drawn from them.
. . . In other words, [t]hese conclusions must stand
unless they could not reasonably or logically be reached
on the subordinate facts.’’ (Citations omitted; internal
quotation marks omitted.) Samaoya v. Gallagher, 102
Conn. App. 670, 675, 926 A.2d 1052 (2007).
   Under § 31-294c (b), ‘‘the giving of notice by the
employer as to the specific grounds on which the right
to compensation is contested is a condition precedent
to the defense of the action.’’ Menzies v. Fisher, 165
Conn. 338, 347, 334 A.2d 452 (1973). An overly general
denial that does not reveal a specific defense or reason
why the employer is contesting the claim is insufficient,
and can result in the commissioner granting a motion to
preclude the employer from contesting compensability.
See Wilcox v. Naugatuck, 16 Conn. App. 676, 677, 548
A.2d 469 (1988). In interpreting the legislative history
of the statute our Supreme Court has concluded that
its purpose is to ‘‘ensure (1) that employers would bear
the burden of investigating a claim promptly and (2)
that employees would be timely apprised of the specific
reasons for the denial of their claim.’’ Pereira v. State,
228 Conn. 535, 541, 637 A.2d 392 (1994). The court,
however, stated that ‘‘the notice need not be expressed
with the technical precision of a pleading, but need only
reveal the specific grounds on which compensability is
contested.’’ Id.
   A workers’ compensation claimant must prove five
elements to establish a prima facie case under the Work-
ers’ Compensation Act (act), General Statutes § 31-275
et seq.: ‘‘(1) the workers’ compensation commission
has jurisdiction over the claim; (2) the claim has been
timely brought by filing a claim of notice within the
requisite time period or by coming within one of the
exceptions thereto; (3) the claimant is a qualified claim-
ant under the act; (4) the respondent is a covered
employer under the act; and (5) the claimant has suf-
fered a personal injury as defined by the act arising
out of and in the course of employment.’’ (Emphasis
added.) Tovish v. Gerber Electronics, 19 Conn. App.
273, 275–76, 562 A.2d 76, cert. denied, 212 Conn. 814,
565 A.2d 538 (1989). A valid disclaimer contests one or
more of the elements of the plaintiff’s prima facie case.
See Pereira v. State, supra, 228 Conn. 542.
   The board affirmed the commissioner’s ruling that
the defendants’ form 43 disclaimer was sufficient to
allow the defendant to contest the causal link between
the plaintiff’s injury and his employment, the fifth Tov-
ish element. The relevant portion of the form 43 at
issue states that the defendants were contesting the
claim for ‘‘lack of medical evidence supporting causal
connection of the low back injury’’ and ‘‘lack of medical
evidence supporting current documentation and ongo-
ing disability.’’ (Emphasis added.) The commissioner
stated in her written opinion denying the plaintiff’s
motion for judgment that, for a disclaimer to meet the
specificity of notice requirements under the statute, it
must challenge an element of the claimant’s prima facie
case. The commissioner ruled that the language of the
disclaimer allowed the defendant to challenge causa-
tion, stating that ‘‘[i]nvestigation into the cause of the
injury which may contradict the history given to the
medical providers is part and parcel of challenging the
medical evidence.’’ The board agreed with the commis-
sioner, stating ‘‘we do not read this disclaimer in the
circumscribed manner that the [plaintiff] does. We find
that the [defendants] are contesting the presence of the
causal connection between the [plaintiff’s] employment
and [his] injury.’’
   The language of the defendants’ form 43 is substan-
tially similar to the language of other disclaimers that
have been held to meet the specificity requirement of
§ 31-294c (b). In Tovish, this court held that a form 43
stating ‘‘[i]njury (heart attack) did not arise out of the
scope of employment’’ was valid under the act, as it
contested the fifth element requiring a plaintiff to prove
that he or she suffered a compensable injury. Tovish
v. Gerber Electronics, supra, 19 Conn. App. 274, 276.
Our Supreme Court in Pereira held that a waiver stating
‘‘the plaintiff’s stress did not arise out of or in the course
of her employment’’ was a valid notice to contest liabil-
ity for benefits under the act. Pereira v. State, supra,
228 Conn. 542. This court has also held that a form 43
merely stating ‘‘[the plaintiff] did not suffer an injury
which arose out of or in the course of his employment’’
clearly provided notice that the employer intended to
challenge the claim based on the fifth element of Tovish.
Lamar v. Boehringer Ingelheim Corp., 138 Conn. App.
826, 837–38, 54 A.3d 1040, cert. denied, 307 Conn. 943,
56 A.3d 951 (2012). The use of the term ‘‘medical evi-
dence’’ in the present case does not change the out-
come. In Panasci v. Waterbury, No. 4666, CRB 5-03-5
(March 29, 2004), the disclaimer at issue stated that the
employer was contesting the claim because of ‘‘insuffi-
cient medical documentation to support a compensa-
ble injury, claim, or disability as causally related to
employment.’’ (Emphasis added.) The board stated that
‘‘the disclaimer in this case puts forth the [defendants’]
defense that the injury was not causally related to the
[plaintiff’s] employment.’’ Id.
   In the present case, the defendants’ disclaimer states
‘‘[defendants] contend that there is a lack of medical
evidence supporting a causal connection of the low
back injury to the [plaintiff’s] employment.’’ (Emphasis
added.) The statement clearly provides notice that the
employer is challenging that the lower back injury did
not arise out of or occur during the plaintiff’s employ-
ment. It is substantially similar to the other disclaimers
that have been held valid in Tovish, Pereira, Lamar, and
Panasci. The plaintiff’s argument that the defendants
conceded that a compensable injury occurred by using
the term ‘‘medical evidence’’ is, in a word, illogical.
Moreover, it overlooks the language in the form 43 that
explicitly contests the causal connection between the
plaintiff’s injury and his employment.8
   The plaintiff further claims that because the defen-
dants challenged the claim based on ‘‘lack of medical
evidence,’’ and all of the physicians agreed that the
plaintiff had suffered an injury, that it was unreasonable
for the board to affirm the commissioner’s denial of
the plaintiff’s claim. Specifically, he argues that it was
unreasonable for the board to affirm the commission-
er’s finding that the medical testimony regarding causa-
tion of the injury that was based on the plaintiff’s
testimony was unreliable. We disagree.
   ‘‘It is within the discretion of the commissioner alone
to determine the credibility of witnesses and the
weighing of the evidence. It is . . . immaterial that the
facts permit the drawing of diverse inferences. The
[commissioner] alone is charged with the duty of ini-
tially selecting the inference which seems most reason-
able, and [the commissioner’s choice], if otherwise
sustainable, may not be disturbed by a reviewing court.’’
(Internal quotation marks omitted.) Ayna v. Graebel/
CT Movers, Inc., 133 Conn. App. 65, 71, 33 A.3d 832,
cert. denied, 304 Conn. 905, 38 A.3d 1021 (2012). ‘‘[T]he
commissioner is the sole arbiter of the weight of the
evidence and the credibility of witnesses . . . .’’ (Inter-
nal quotation marks omitted.) Mele v. Hartford, 118
Conn. App. 104, 107, 983 A.2d 277 (2009).
   ‘‘It is an axiom of [workers’] compensation law that
awards are determined by a two-part test. The [plaintiff]
has the burden of proving that the injury claimed [1]
arose out of the employment and [2] occurred in the
course of employment.’’ (Internal quotation marks omit-
ted.) Labadie v. Norwalk Rehabilitation Services, Inc.,
274 Conn. 219, 227, 875 A.2d 485 (2005). ‘‘It is well
settled in workers’ compensation cases that the injured
employee bears the burden of proof, not only with
respect to whether an injury was causally connected
to the workplace, but that such proof must be estab-
lished by competent evidence.’’ (Emphasis in original;
internal quotation marks omitted.) Dengler v. Special
Attention Health Services, Inc., 62 Conn. App. 440, 447,
774 A.2d 992 (2001). ‘‘[A] [plaintiff’s] credibility also
bears heavily on whether medical testimony reliant on
his or her narrative is to be given weight by the trial
commissioner.’’ (Internal quotation marks omitted.)
Ritch v. Connecticut Materials Testing Labs, No. 5766,
CRB 7-12-7 (October 24, 2013). When the commissioner
finds that the plaintiff is not credible, the commissioner
is entitled to conclude that any medical evidence that
relied on the plaintiff’s statement also is unreliable. See
Abbotts v. Pace Motor Lines, Inc., 106 Conn. App. 436,
444–45, 942 A.2d 505, cert. denied, 287 Conn. 910, 950
A.2d 1284 (2008).
   We conclude that the commissioner reasonably deter-
mined that the plaintiff’s account of what caused his
injury was unreliable based on the inconsistencies in
his story and lack of corroboration by other witnesses.
Her subsequent decision to discount the medical evi-
dence that was based on the plaintiff’s narrative was
not unreasonable or improper. The commissioner made
several findings in support of her conclusion that the
plaintiff was not credible. She noted that the plaintiff
did not offer corroborating evidence as to the events
that led to his alleged injury, and that the other wit-
nesses who testified disputed the plaintiff’s account of
what happened regarding when and to whom he
reported his injury. The commissioner found that the
physicians who treated the plaintiff were credible; how-
ever, she found that each of their opinions as to causa-
tion of the injury was not reliable because each was
based on the plaintiff’s inconsistent and uncorrobo-
rated narrative.9
   On the basis of our review, the commissioner’s credi-
bility determination is supported by the record. There-
fore, we conclude that the commissioner properly
denied the plaintiff’s claim for benefits.
  The decision of the Workers’ Compensation Review
Board is affirmed.
      In this opinion the other judges concurred.
  1
     The insurer for the employer at the time the plaintiff filed his claim was
Travelers Insurance Company. Accordingly, we refer to the employer and
Travelers Insurance Company collectively as the defendants in this opinion.
   2
     ‘‘A form 43 is a disclaimer that notifies a claimant who seeks workers’
compensation benefits that the employer intends to contest liability to pay
compensation. If an employer fails to timely file a form 43, a claimant may
file a motion to preclude the employer from contesting the compensability
of his claim.’’ (Internal quotation marks omitted.) Lamar v. Boehringer
Ingelheim Corp., 138 Conn. App. 826, 828 n.2, 54 A.3d 1040, cert. denied,
307 Conn. 943, 56 A.3d 951 (2012).
   3
     The federal Family and Medical Leave Act of 1993 is codified at 29 U.S.C.
§2601 et seq. and the state act is codified at General Statutes § 31-51kk et seq.
   4
     ‘‘A form 30C is the document prescribed by the workers’ compensation
commission to be used when filing a notice of claim pursuant to the [Workers’
Compensation Act].’’ (Internal quotation marks omitted.) Lamar v. Boeh-
ringer Ingelheim Corp., 138 Conn. App. 826, 828 n.3, 54 A.3d 1040, cert.
denied, 307 Conn. 943, 56 A.3d 951 (2012).
   5
     We note that although the defendants cited General Statutes § 31-294,
no. 91-32 of the 1991 Public Acts repealed this section entitled ‘‘Notice of
injury and of claim for compensation’’ and transferred its subject matter
into General Statutes §§ 31-294b and 31-294c. Section 31-294b is entitled:
‘‘Report of injury to employer. Notice of claim form provided by commis-
sion.’’ Section 31-294c is entitled: ‘‘Notice of claim for compensation. Notice
contesting liability. Exception for dependents of certain deceased
employees.’’
   6
     Section 31-301-4 of the Regulations of Connecticut State Agencies pro-
vides: ‘‘If the appellant desires to have the finding of the commissioner
corrected he must, within two weeks after such finding has been filed,
unless the time is extended for cause by the commissioner, file with the
commissioner his motion for the correction of the finding and with it such
portions of the evidence as he deems relevant and material to the corrections
asked for, certified by the stenographer who took it, but if the appellant
claims that substantially all the evidence is relevant and material to the
corrections sought, he may file all of it so certified, indicating in his motion
so far as possible the portion applicable to each correction sought. The
commissioner shall forthwith, upon the filing of the motion and of the
transcript of the evidence, give notice to the adverse party or parties.’’
   7
     General Statutes § 31-294c (b) provides in relevant part: ‘‘Whenever liabil-
ity to pay compensation is contested by the employer, he shall file with the
commissioner, on or before the twenty-eighth day after he has received a
written notice of claim, a notice in accord with a form prescribed by the
chairman of the Workers’ Compensation Commission stating that the right
to compensation is contested, the name of the claimant, the name of the
employer, the date of the alleged injury or death and the specific grounds
on which the right to compensation is contested. . . .’’ (Emphasis added.)
   8
     The plaintiff failed to address Tovish, Pereira, and Lamar in either his
principal or reply appellate briefs and relies on Donahue v. Veridiem, Inc.,
291 Conn. 537, 970 A.2d 630 (2009), in which the employer failed to timely file
its form 43 contesting liability and the commissioner granted the claimant’s
motion to preclude the employer from contesting liability at the hearing. In
the present case, the defendants timely filed their form 43 and the plaintiff did
not bring a motion to preclude. Donahue is distinguishable and inapplicable.
   The plaintiff also relies on two board decisions, Sartirana v. Winchester,
No. 368, CRD-5-85 (July 15, 1986), and Crute v. Arthur Fletcher Fuel Oil
Co., Nos. 1390 and 1685, CRB 2-93-3 (December 2, 1993), in which the board
held that a respondent is limited to defend on the specific grounds listed
on its form 43 disclaimer. These cases are distinguishable from the present
case. In both Sartirana and Crute, the claimant provided a list of injuries
on the form 30C and the employers in each case filed notices of contest
challenging only certain specific injuries.
   9
     The plaintiff argues that his inconsistent testimony was based on the
fact that the coworker who translated for him testified that she was not
completely fluent in Spanish. The commissioner fully considered this issue
in her findings, stating that there were ‘‘still too many inconsistencies and
contradictions to excuse them due to a language barrier.’’ We again note
that the plaintiff did not file a motion to correct these findings.